Citation Nr: 0427496	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02 13-163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
residuals of a right knee injury.

2.  Entitlement to restoration of a 20 percent rating for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had initial active duty for training in the Army 
National Guard from July 1990 to November 1990, and had 
subsequent active duty from November 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
reduced the veteran's 20 percent rating for residuals of a 
right knee injury to 10 percent.  The RO also reduced his 20 
percent rating for residuals of a right ankle sprain to 10 
percent.  He wants the prior ratings reinstated.


FINDINGS OF FACT

1.  In June 1991, the veteran's right knee was limited to 30 
degrees of flexion.

2.  The results of VA examinations in February 2002 and April 
2003, however, indicated the veteran's right knee was limited 
to, at most, 130 degrees of flexion, with painful motion 
between 120 and 130 degrees and full extension to 0 degrees; 
the results of that more recent range of motion testing shows 
his condition has materially improved since a 20 percent 
rating was assigned in November 1991, and it is reasonably 
certain the improvement will be maintained under the 
ordinary conditions of life.

3.  In December 1995, the range of motion of veteran's right 
ankle was limited to 0 degrees on dorsiflexion and 30 degrees 
on plantar flexion.

4.  The results of VA examinations in February 2002 and April 
2003, however, indicated the range of motion of the veteran's 
right ankle was limited to, at most, 10 degrees on 
dorsiflexion and full plantar flexion to 45 degrees; the 
results of that more recent range of motion testing shows his 
condition has materially improved since a 20 percent rating 
was assigned in March 1996, and it is reasonably certain the 
improvement will be maintained under the ordinary conditions 
of life.
5.  In March 2002, based on the results of the February 2002 
VA examination, the RO proposed to reduce the ratings for the 
veteran's right knee and ankle disabilities from 20 to 10 
percent.

6.  Later in March 2002, the RO sent the veteran a letter 
notifying him of the proposed reductions and giving him an 
opportunity to be heard by submitting evidence or argument in 
response to show the reductions were not warranted.  The RO 
also informed him that he could have a hearing to present 
supporting evidence against reducing his ratings.

7.  The veteran did not respond to the March 2002 letter, and 
in June 2002 the RO reduced the ratings for his right knee 
and ankle disabilities from 20 to 10 percent, effective 
September 2002.  The RO also sent him a letter in June 2002 
apprising him of this and of his procedural and appellate 
rights.

8.  In September 2002, the RO deferred its decision for 
additional development, including another VA examination and 
notification of the Veterans Claims Assistance Act (VCAA).  
Since then, there has been no additional evidence indicating 
the veteran's right knee and ankle conditions are more severe 
than 10 percent disabling.

CONCLUSIONS OF LAW

1.  The reduction of the veteran's rating for residuals of a 
right knee injury was appropriate under the circumstances; 
the criteria are not met for restoration of the 20 percent 
rating.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.321, 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5260 (2003).

2.  The reduction of the veteran's rating for residuals of a 
right ankle sprain was appropriate under the circumstances; 
the criteria are not met for restoration of the 20 percent 
rating.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.105(e), 3.321, 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5271 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

In March 2002, as mentioned, the RO sent the veteran a letter 
notifying him of the proposed reductions and requesting that 
he submit medical or other evidence in response showing why 
VA should not reduce his ratings within 60 days.  
See 38 C.F.R. 3.105(e) (2003).  He did not respond.  In June 
2002, the RO issued its decision reducing his ratings for his 
right knee and ankle disabilities.  But in September 2002, 
the RO deferred implementing the decision so that it could 
send him notice of the VCAA.  A VCAA notice letter was sent 
to him in October 2002, which explained the VCAA requirements 
and the evidence necessary to maintain higher evaluations.  
In addition, he received a statement of the case (SOC) and a 
supplement SOC (SSOC), which outlined the applicable statutes 
and regulations related to VA's duties under the VCAA.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

As indicated, the RO expressly deferred its decision to 
reduce the ratings at issue until VCAA notice was given in 
October 2002, which is in accordance with Pelegrini II's 
holding.  The veteran was given a chance to identify and/or 
submit evidence in response to maintain his prior ratings 
before the RO's readjudication of his claims and issuance of 
a SSOC in October 2003.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

In this particular case, although the October 2002 VCAA 
notice letter that was provided to the veteran does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the rating reductions.  The October 2002 VCAA letter 
requested him to provide or identify any evidence to support 
maintaining his higher evaluations.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of October 2002, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO was unable to obtain complete copies of the veteran's 
service medical records (SMRs).  But since service connection 
already has been established for the disabilities at issue, 
full SMRs are not necessary to fairly adjudicate these 
claims, which are based on the current evaluation of his 
disabilities.  The RO was able to obtain VA outpatient 
treatment (VAOPT) records, and private medical records were 
submitted from Stone Mountain Health Services.  In addition, 
the RO requested records from Bon Secours St. Mary's 
Hospital, but the hospital indicated it did not have any 
records for him on file.  Finally, as already alluded to, the 
RO obtained VA examinations in February 2002 and April 2003 
specifically to address the current severity of the service-
connected disabilities at issue - and, in particular, 
whether there were legitimate grounds for reducing their 
ratings.

Although almost 2 years have passed since the October 2002 
VCAA letter, the veteran has not indicated he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, although offered, 
he declined his opportunities for a predetermination hearing 
and a hearing on appeal to provide oral testimony in support 
of the claims.  38 C.F.R. §§ 3.105(i), 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

A report of the June 1991 VA examination indicates the range 
of motion (ROM) for the veteran's right knee was limited to 
30 degrees on flexion and 0 degrees on extension, with pain.  
ROM for his right ankle was limited to 5 degrees on 
dorsiflexion and 10 degrees on plantar flexion, with pain.

In November 1991, the veteran was granted service connection 
for residuals of the right knee injury and assigned a 20 
percent rating from April 1991 - the day following his 
release from active duty.  He was also granted service 
connection for residuals of a right ankle sprain and assigned 
a 10 percent rating from April 1991.

A report of the October 1993 VA examination indicates the 
veteran complained of locking, pain with prolonged use, 
stiffness, a stinging sensation, and leg cramps.  Upon 
objective examination, flexion of his right knee was to 95 
degrees, and extension to 180 degrees.  Plantar flexion of 
his right ankle was to 150 degrees, and dorsiflexion to 15 
degrees.  X-ray results were within normal limits.

In November 1993, the RO proposed to reduce the ratings for 
the veteran's right knee and ankle to 0 percent; however, a 
formal reduction was never implemented.  

In November 1995, the veteran filed claims for increased 
ratings for his right knee and ankle.  

A report of the December 1995 VA examination indicates there 
was slight laxity of the anterior cruciate ligament with 
crepitus and mild edema.  Flexion of the right knee was to 
110 degrees, and extension was to 0 degrees.  Dorsiflexion of 
the right ankle was to 0 degrees, and plantar flexion was to 
30 degrees.  X-rays of the right ankle revealed a "cortical 
density at the distal tip of the right medial malleolus due 
to prior avulsion and trauma."  The diagnoses included:  
"unstable right knee with left meniscus injury and laxity of 
the anterior cruciate ligament; unstable right ankle with 
ligamentous strain and avulsion of the distal tip of the 
right medial malleolus due to trauma; and degenerative joint 
disease of both knees with patellar chondromalacia."  

In March 1996, the RO continued the veteran's rating for his 
right knee at 20 percent, and increased the rating for his 
right ankle from 10 to 20 percent effective November 1995.

In September 2000, the veteran filed claims for increased 
ratings for his right knee and ankle.

A report of the October 2000 VA examination indicates the 
veteran complained of swelling and aching in his right ankle 
associated with prolonged walking or standing.  He also 
complained that his knee occasionally locked up, but had no 
episodes of falling or his knee giving way.  He also had 
discomfort in his right knee when going up and down stairs.  

Upon objective clinical examination, the right ankle had 
minimal swelling and evidence of a small effusion in the area 
of the posterior talofibular ligament, which was tender to 
deep palpation, but without erythema.  It was noted that he 
had full ROM of his left knee and ankle.  His right knee had 
full ROM with crepitus.  He also had full ROM of his right 
ankle, but with some pain.  His walk was mildly antalgic - 
favoring his right ankle.  A MRI of the right knee revealed a 
small joint effusion.  The diagnoses included: 

1.	History of right knee sprain with arthralgia, no 
evidence of degenerative changes or of internal 
derangement on this examination.
2.	 History of sprain to the right ankle with 
arthralgia.  No evidence of degenerative changes 
of articular, tendonous, or ligamentous structures 
but small joint effusion is present.

In December 2000, the RO denied ratings higher than 20 
percent for his right knee and ankle.  Furthermore, the RO 
stated that there was evidence of improvement, and that the 
assigned 20 percent evaluations were subject to future 
examination.

A report of the February 2002 VA examination indicates the 
veteran complained of pain with prolonged use of his right 
knee and ankle, difficulty climbing stairs, and stiffness.  
The examiner did not have access to the claims file.  Upon 
objection clinical examination, there was no edema, erythema, 
or effusion over any of the articular, muscular, or 
ligamentous structures.  There was no pain with movement and 
a there was full ROM of all structures.  There was excellent 
muscular tone and strength.  There was full ROM of the knees 
with flexion to 140 degrees and extension to 0 degrees.  His 
right ankle had no edema, erythema, or effusion.  There was 
some tenderness over the posterior aspect of the talofibular 
ligament.  Dorsiflexion of the right ankle was to 20 degrees, 
and plantar flexion was to 45 degrees.  He had a mildly 
antalgic gait favoring the right side.  X rays of the ankle 
revealed evidence of a tiny, old avulsion fracture in the 
vicinity of the tip of the lateral malleolus.  There was no 
evidence of dislocation and there was no evidence of 
arthritis.  X-rays of the right knee did not reveal any bone, 
joint, or soft issue abnormalities.

May 2002 statements from the veteran, his wife, and two co-
workers, indicate the veteran complained of pain in his right 
knee and ankle, walked with a limp, had problems going up and 
down stairs, and had difficulty playing with his children.  

July 2002 VAOPT records from July 2002 indicate full ROM in 
the upper and lower extremities.

A report of the April 2003 examination indicates the veteran 
complained of increasing pain in his right knee and ankle, 
especially upon repeated use.  He stated he had to elevate 
his leg later in the day, but did not have to miss work due 
to flare-ups.  The examiner reviewed the claims file and 
VAOPT records.  Upon objective physical examination, the 
examiner noted:

...the right knee is swollen and there is some 
increased warmth of the joint as compared with 
the left-hand side.  There is no erythema noted, 
however.  There is no tenderness of the popliteal 
fossa.  There is crepitus with range of movement.  
Lachman's and McMurray's on the right-hand side 
are negative.  The veteran is able to fully 
extend the knee to 0 degrees but is only able to 
flex the right knee to 130 degrees and not to the 
normal 140 degrees.  The distance between 120 and 
130 degrees is quite painful because of the 
increased swelling on the anterior portion of the 
knee.  Repetitive movements were not attempted 
because the patient complains of severe pain 
associated with even the initial range of 
movement.  There is some mild enlargement of the 
right ankle, but no edema, erythema, or effusion 
is present.  There again is tenderness of the 
posterior aspect of the talofibular ligament, but 
the veteran is able to dorsiflex the ankle to 10 
degrees and plantar flex to 45 degrees, invert 
and evert to at least 5 degrees ... There is no 
evidence of muscular wasting or loss.  There is 
good strength of knee flexion and extension with 
the knee joint isolated.  Although it does cause 
some pain on the right-hand side, there is 
excellent strength of ankle dorsiflexion and 
plantar flexion on both sides.  Standing balance 
is intact; the gait is a reciprocal tandem gait 
but with very mild antalgia favoring the right-
hand side.  Repeat x-rays were obtained for 
purposes of this examination.  Views of the right 
knee revealed a small joint effusion but no 
evidence of degenerative changes.  Views of the 
right ankle reveal a spur at the insertion of the 
Achilles tendon.  

The examiner's diagnoses included:

1.	History of injury to the right knee with small 
effusion present but no evidence of internal 
derangement on physical examination.
2.	History of injury to the right ankle with old 
avulsion fracture of the lateral malleolus and 
small spur at the insertion of the Achilles 
tendon, not interfering with range of movement or 
with ambulation.


Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Not all cases will show all of the findings for a 
specific rating, especially in the more fully described 
grades of disabilities, but the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  



When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of ROM, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In this case, the veteran's right knee was originally rated 
under DC 5260, limitation of flexion of the leg.  Flexion 
limited to 15 degrees warrants a 30 percent rating; 
30 degrees - 20 percent; 45 degrees - 10 percent; and 60 
degrees - 0 percent.  Normal ROM for the knee, as explained 
in 38 C.F.R. § 4.71, Plate II, is from 0 degrees of extension 
to 140 degrees of flexion.

The veteran's right ankle was originally rated under DC 5271, 
limited motion of the ankle.  Marked limitation of motion 
warrants a 20 percent rating, and moderate limitation 
warrants a 10 percent rating.  Normal ROM of the ankle, as 
outlined under 38 C.F.R. § 4.71, Plate II, is dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  



More specific to this case, where the reduction in an 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e).

Furthermore, under 38 C.F.R. § 3.344, if a rating has been in 
effect for five years or more, there must be a material 
improvement in the disability before there is any rating 
reduction.  It also must be reasonable certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

As mentioned previously, the record indicates the veteran was 
given proper notice under the procedural requirements of 38 
C.F.R. § 3.105(e).  He was notified of the proposed rating 
reductions and given 60 days to submit evidence showing why 
the reductions should not occur.  He was also given a chance 
to request a predetermination hearing.

A 20 percent rating for the veteran's right knee was 
initially assigned, effective April 1991, based on the June 
1991 VA examination, which indicated flexion limited to 30 
degrees with pain.  And under DC 5260, this was equivalent to 
a 20 percent rating.  In December 1995, however, flexion of 
his right knee was considerably greater - to 110 degrees - 
showing material improvement from 1991.  This relatively 
minor limitation of motion under DC 5260 was noncompensable 
(i.e. 0 percent); however, the RO did not propose to reduce 
the rating at that time.  

The evaluation of the veteran's right ankle was increased 
from 10 to 20 percent based on the December 1995 VA 
examination, which indicated dorsiflexion limited to 0 
degrees and plantar flexion to 30 degrees.  Under DC 5271, 
this marked limitation of motion warranted a 20 percent 
rating.  

The proposed reduction was based on the February 2002 VA 
examination, which found full ROM of the right knee and ankle 
- albeit with subjective complaints of pain, especially 
after prolonged use.  The veteran also had a mildly antalgic 
gait.  This is consistent with the findings of the October 
2000 VA examination, which also showed full ROM with some 
pain.  Those examinations, along with the April 2003 
examination discussed below, demonstrate that a material 
improvement in his condition was maintained over a period of 
time.  So the Board finds that it is reasonably certain the 
improvement will maintained under the ordinary conditions of 
life.  See 38 C.F.R. §3.344.  



Because the 20 percent ratings were in effect for more than 5 
years, in order for VA to reduce the veteran's benefits, a 
material improvement must be shown and the requirements of 38 
C.F.R. § 3.344 must be met.  The Board notes that the 
February 2002 VA examination, in and of itself, is not 
sufficient to base a reduction of benefits under § 3.344.  
The February 2002 examiner did not review the claims file, 
and the X-rays of the right ankle were suboptimal based on 
positioning.  However, the RO deferred the rating reductions 
and obtained another VA examination in April 2003.  The April 
2003 examiner reviewed the claims file and VAOPT records, and 
additional X-rays were obtained.  That examination met the 
requirements of § 3.344, and also was just as thorough, if 
not more so, as the examinations on which the 20 percent 
ratings were based.  

In April 2003, right knee flexion was limited to 130 degrees 
with painful motion noted at 120 degrees because of swelling.  
Extension was to 0 degrees.  The veteran complained of pain 
even at the initial range of motion.  Under DC 5260, such a 
relatively slight limitation of motion is noncompensable 
(i.e. 0 percent rating).  However, when considering potential 
flare-ups, swelling, and his subjective complaints of pain, a 
10 percent rating is appropriate under DeLuca.

The Board further notes that a recent opinion of VA's General 
Counsel, VAOPGCPREC 9-2004 (September 17, 2004), allows for 
separate ratings for limitation of flexion and extension of 
the leg under DCs 5260 and 5261, respectively.  But the 
veteran has not demonstrated limited extension and, 
therefore, remand of this appeal to consider this recent 
change in the law is unnecessary.

In April 2003, right ankle dorsiflexion was limited to 10 
degrees and plantar flexion was normal at 45 degrees.  This, 
too, shows a material improvement from the December 1995 
examination where, in comparison, dorsiflexion was limited to 
0 degrees and plantar flexion was limited to 30 degrees.  
This current relatively slight limitation in motion, when 
considering the DeLuca factors, is most equivalent to a 
moderate limitation of motion or a 10 percent rating under DC 
5270.



A few last points worth mentioning.  In certain instances, it 
is permissible to receive separate ratings for a knee 
disability if there is both arthritis with limitation of 
motion (under DC 5003, with consideration of DCs 5260 and 
5261) and instability (under DC 5257).  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  However, the veteran 
must have sufficient limitation of motion to meet the 
requirements for at least a compensable rating.  
See VAOPGPREC 9-98 (August 14, 1998).

Here, according to the results of his February 2002 VA 
examination, the veteran had "full" (i.e., completely 
normal) range of motion in his right knee, even considering 
his pain.  And he had only slight limitation of motion in 
this knee when more recently examined in April 2003 since his 
extension was still "full," to 0 degrees, and his flexion 
- even with his very noticeable swelling and resulting pain 
- was still to 120-130 degrees.  Bear in mind that normal 
range of motion is from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II.  So as is apparent, 
his range of motion was not appreciably compromised or very 
much less than normal - again, even considering his pain, 
swelling, etc.  Moreover, of equal or even greater 
significance, there was no objective clinical evidence of 
instability during either evaluation; his Lachman's and 
McMurray's tests for this were both negative.  Consequently, 
there is no basis for restoring his prior 20 percent rating 
by, say, assigning a separate 10 percent rating for 
instability that, when combined with his now 10 percent under 
DC 5260, etc., would "net" 20 percent.  See 38 C.F.R. 
§ 4.25.

For these reasons, the claims for restoration of the 20 
percent ratings for residuals of the right knee injury and 
ankle sprain must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.




ORDER

The claim for restoration of the 20 percent rating for 
residuals of a right knee injury is denied.

The claim for restoration of the 20 percent rating for 
residuals of a right ankle sprain is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



